In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-3282
BROTHERHOOD OF LOCOMOTIVE ENGINEERS
   AND TRAINMEN, GENERAL COMMITTEE OF
   ADJUSTMENT, CENTRAL REGION,
                                 Plaintiff-Appellant,
                        v.

UNION PACIFIC RAILROAD COMPANY,
                                               Defendant-Appellee.
                          ____________
         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 05 C 7293—Ronald A. Guzmán, Judge.
                          ____________
       ARGUED MAY 4, 2007—DECIDED AUGUST 30, 2007
                          ____________


  Before POSNER, MANION, and KANNE, Circuit Judges.
   POSNER, Circuit Judge. A railroad workers’ union ob-
tained an arbitration award and sought enforcement of
it in the district court. The purpose of seeking enforce-
ment was presumably to enable the union to charge the
railroad with contempt of court if the railroad failed to
comply with the award. E.g., Lindland v. United States
Wrestling Association, Inc., 228 F.3d 782, 783 (7th Cir. 2000)
(per curiam); Electrical Workers Pension Trust Fund v.
Gary’s Electric Service Co., 340 F.3d 373 (6th Cir. 2003). The
2                                                No. 06-3282

court dismissed the suit on the ground that the award
was ambiguous. The consequence of the dismissal, if we
uphold it, is that the union will have to ask the federal
Surface Transportation Board to convene a new arbitra-
tion panel to decide the union’s rights; the result would
be to give the railroad a second bite at the apple.
  If an arbitration award is too ambiguous to be enforced,
as “when the award fails to address a contingency that
later arises or when the award is susceptible to more than
one interpretation,” Green v. Ameritech Corp., 200 F.3d 967,
977 (6th Cir. 2000), the district court should if possible
send the matter back to the original arbitration panel for
clarification rather than put the parties to the expense of
starting from scratch with a new arbitration by a new
panel. Tri-State Business Machines, Inc. v. Lanier Worldwide,
Inc., 221 F.3d 1015, 1017 (7th Cir. 2000); Brotherhood Railway
Carmen Division v. Atchison, Topeka, & Santa Fe Ry., 956 F.2d
156, 160-61 (7th Cir. 1992); M&C Corp. v. Erwin Behr GMBH
& Co., KG, 326 F.3d 772, 781-83 (6th Cir. 2003); Aluminum,
Brick & Glass Workers International Union v. AAA Plumbing
Pottery Corp., 991 F.2d 1545, 1549 (11th Cir. 1993). The
district judge cannot be criticized for having failed to
remand to the original panel for clarification in this case,
however, since neither party requested that relief, though
he could have done it on his own initiative. See Tri-State
Business Machines, Inc. v. Lanier Worldwide, Inc., supra, 221
F.3d at 1020. As is all too common, the parties were going
for broke. The railroad doesn’t want to be back in front of
the panel that issued the order in favor of the union, and
the union wants a ruling that the arbitration award is
not ambiguous.
  But in this court the union asks in the alternative for a
remand for clarification, and the railroad opposes in
No. 06-3282                                                3

reliance on the inapposite case of Brotherhood of Maintenance
of Way Employes Division/IBT v. Union Pacific R.R., 460 F.3d
1277 (10th Cir. 2006). That case involved a “minor dispute”
under the Railway Labor Act. The district court had
directed the parties to conduct their arbitration before a
panel that had decided related disputes between them. The
court of appeals reversed because the Railway Labor Act
gave each party a statutory right to demand arbitration
before a different type of arbitration panel. That case has
no bearing on the present one, where the question is
whether an ambiguity in an arbitration award requires
that the award be scrapped and the parties forced to
conduct a brand-new proceeding or whether the matter can
be returned to the original arbitration panel for clarifica-
tion.
  But is the award ambiguous, or is the union’s primary
claim, that it is not, correct? The parties had agreed many
years ago, in several “Hub Merger Implementing Agree-
ments,” that a Union Pacific engineer whose “home
terminal” (i.e., where he shows up each day for work) is
in one of several specified cities, including Kansas City,
St. Louis, and Jefferson City, Missouri, would be entitled
to continue to work within a 25-mile radius of his home
terminal until retirement. Union Pacific proposed to
change seven of its routes, four of which would no
longer pass through or within 25 miles of some of the
engineers’ home terminals. The railroad claimed that it
could do this, even though the result would be that those
engineers would have to travel more than 25 miles from
their home terminal to get to work, by virtue of an agree-
ment (“Article IX”) that predated the Hub Implementing
Agreements. The arbitration panel disagreed, ruling that
“the Hub Merger Implementing Agreements cannot be
4                                              No. 06-3282

changed by the exercise of [Union Pacific’s] Article IX
rights under the circumstances presented herein.” Board of
Locomotive Engineers v. Union Pacific R.R., U.C.C. Fin.
Docket No. 32760, at 25 (Feb. 12, 2004).
  One of the four proposed new routes connected Kansas
City to Labadie, Missouri. Id. at 7. After the award was
issued, but before the union sought judicial enforcement,
Union Pacific again proposed to establish a Kansas City
to Labadie route that would require engineers to travel
more than 25 miles to work. The only difference between
this and the original proposal was that now the route
was proposed all by itself rather than as part of a package
of routes. The district court thought that the panel might
have reached a different conclusion about violation of
the Hub Merger Implementing Agreement had it been the
only route involved in the arbitration. But there is nothing
in the panel’s opinion to suggest that the number of routes
combined in a proposal has any bearing on whether
requiring an engineer to travel more than 25 miles from
his home terminal would violate the applicable Hub
Merger Implementing Agreement. That would be a for-
mula for evasion. Even the railroad cannot come up with
a reason why the number might make a difference—and
it would be hopping mad had the panel held that a
route change that did not cause a violation of the 25-mile
rule was nevertheless barred because other route changes
proposed by the railroad in the same package of proposals
would cause such a shift.
  A party subject to an arbitration award cannot be permit-
ted to base a claim that the award is ambiguous on an
immaterial change in his conduct after the award is
rendered. Trivial ambiguities in arbitration awards are
not a ground for refusing to enforce them, Ethyl Corp. v.
No. 06-3282                                                  5

United Steelworkers of America, 768 F.2d 180, 188 (7th Cir.
1985); Teamsters Local No. 579 v. B & M Transit, Inc., 882 F.2d
274, 278-79 (7th Cir. 1989); Fischer v. CGA Computer Associ-
ates, Inc., 612 F. Supp. 1038, 1041 (S.D.N.Y. 1985)—here as
elsewhere, de minimis non curat lex—and even less so are
trivial ambiguities manufactured by the party seeking to use
them to invalidate an award. Suppose Union Pacific
Railroad had changed its name to Union Atlantic Rail-
way and contended that since that name does not appear
in the arbitration award, the continued applicability of
the award was uncertain. The name change would not
create a doubt that the arbitrators, had they known of the
change, would still have issued the award. Or suppose the
award had stated that Union Pacific was forbidden to fire
workers Smith, Jones, and Carter, and after the award
was entered the railroad fired Smith and argued that
since it had not fired Jones and Carter, it was unclear
whether the award had been violated. That argument
would be laughed out of court.
  The judgment of the district court is reversed with
directions to enter an order enforcing the arbitration
award.
                                REVERSED WITH DIRECTIONS.

A true Copy:
        Teste:

                           _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit


                    USCA-02-C-0072—8-30-07